DETAILED ACTION
	This is the first action on the merits. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/23/2020 has been considered by the examiner.

Drawings
The drawings are objected to because of the following minor informality: in fig. 3, “AUTHORITY ONFERRING SECTION” reference number 270 appears as if it should read “AUTHORITY CONFERRING SECTION”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informality: in paragraph [0152], “the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area.is notified a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state” appears as if it should read “a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state is notified of the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area” or equivalent
Appropriate correction is required.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:
In claim 8, “the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area.is notified a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state” appears as if it should read “a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state is notified of the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area” or equivalent;
In claim 14, “the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area.is notified a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state” appears as .  Appropriate correction is required.
Note, claims 8 and 14 are considered below as if they read “a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state is notified of the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamanaka (US 2020/0290601 A1).

Regarding claim 1, Yamanaka discloses a vehicle control system (In fig. 1 and paragraph [0028], Yamanaka discloses a vehicle system 1) comprising: 
a memory (In paragraph [0040], Yamanaka discloses that the automated driving control device 100 (of vehicle system 1) includes a first controller 120 and second controller 160 which execute 
a first processor that is coupled with the memory (In paragraph [0040], Yamanaka discloses that the first controller 120 and second controller 160 are implemented “by a hardware processor such as a central processing unit (CPU) executing a program” where the processor must inherently be coupled with the memory in order to access the programs to be executed) and that is configured to: 
set a preliminary destination or a preliminary destination area toward which a vehicle heads in an autonomously driven state (In paragraph [0064], Yamanaka discloses an embodiment wherein the first autonomous parking controller 142 (of automated driving control device 100) causes the host vehicle M to move to a stopping area 310 (the destination) for a user to enter the vehicle and begin driving, where the examiner understands the destination must be set as stopping area 310 for the vehicle to make this determination, and the examiner understands the destination to be preliminary in that the user will use the vehicle to navigate to another destination after entering the vehicle at stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144 of automated driving control device 100); 
cause the vehicle to travel in the autonomously driven state to the preliminary destination or the preliminary destination area set by the preliminary destination/area setting section (In paragraph [0064], Yamanaka discloses an embodiment wherein the first autonomous parking controller 142 (of automated driving control device 100) causes the host vehicle M to move to a stopping area 310 (the destination) for a user to enter the vehicle and begin driving, where the examiner understands the destination to be preliminary in that the user will use the vehicle to navigate to another destination after entering the vehicle at stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144 of automated driving control device 100); 

switch a driving state of the vehicle from the autonomously driven state to a manually driven state or a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation to allow manual driving to start upon reaching stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144).

Regarding claim 5, Yamanaka discloses the vehicle control system of claim 1, wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation to allow manual driving to start upon reaching stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144; the examiner understands that the vehicle must stop until the user can enter the vehicle and begin manual operation).

Regarding claim 7, Yamanaka discloses a vehicle controller device (In fig. 1 and paragraph [0028], Yamanaka discloses an automated driving control device 100) comprising: 
a memory (In paragraph [0040], Yamanaka discloses that the automated driving control device 100 includes a first controller 120 and second controller 160 which execute programs that “may be pre-
a processor that is coupled with the memory (In paragraph [0040], Yamanaka discloses that the first controller 120 and second controller 160 are implemented “by a hardware processor such as a central processing unit (CPU) executing a program” where the processor must inherently be coupled with the memory in order to access the programs to be executed) and that is configured to: 
cause a vehicle to travel in an autonomously driven state to a set preliminary destination or a set preliminary destination area (In paragraph [0064], Yamanaka discloses an embodiment wherein the first autonomous parking controller 142 (of automated driving control device 100) causes the host vehicle M to move to a stopping area 310 (the destination) for a user to enter the vehicle and begin driving, where the examiner understands the destination to be preliminary in that the user will use the vehicle to navigate to another destination after entering the vehicle at stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144 of automated driving control device 100); 
acquire position information for the vehicle (In paragraph [0036], Yamanaka discloses that the GNSS receiver 51 (of navigation device 50 of vehicle system 1) “identifies a position of the host vehicle M on the basis of a signal received from a GNSS satellite”; the examiner understands that the first and second autonomous parking controllers as disclosed above are in contact with navigation device 50 and must acquire position information to operate as disclosed); and 
switch a driving state of the vehicle from the autonomously driven state to a manually driven state or a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation 

Regarding claim 11, Yamanaka discloses the vehicle controller device of claim 7, wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation to allow manual driving to start upon reaching stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144; the examiner understands that the vehicle must stop until the user can enter the vehicle and begin manual operation).

Regarding claim 13, Yamanaka discloses a vehicle control method comprising:
by a processor (In paragraph [0040], Yamanaka discloses that the first controller 120 and second controller 160 are implemented “by a hardware processor such as a central processing unit (CPU) executing a program”),
causing a vehicle to travel in an autonomously driven state to a set preliminary destination or a set preliminary destination area (In paragraph [0064], Yamanaka discloses an embodiment wherein the first autonomous parking controller 142 (of first controller 120) causes the host vehicle M to move to a stopping area 310 (the destination) for a user to enter the vehicle and begin driving, where the examiner understands the destination to be preliminary in that the user will use the vehicle to navigate to another destination after entering the vehicle at stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144 of first controller 120);
acquiring position information for the vehicle (In paragraph [0036], Yamanaka discloses that the GNSS receiver 51 (of navigation device 50 of vehicle system 1) “identifies a position of the host vehicle 
switching a driving state of the vehicle from the autonomously driven state to a manually driven state or a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation to allow manual driving to start upon reaching stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144).

Regarding claim 15, Yamanaka discloses the vehicle control method of claim 13, wherein the vehicle is configured to temporally stop on arriving at the preliminary destination or in the preliminary destination area (In paragraph [0064], Yamanaka discloses that the first autonomous parking controller 142 stops operation to allow manual driving to start upon reaching stopping area 310; see also paragraph [0076] for a similar embodiment with the second autonomous parking controller 144; the examiner understands that the vehicle must stop until the user can enter the vehicle and begin manual operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Tan (US 2018/0244174 A1).

Regarding claim 2, Yamanaka discloses the vehicle control system of claim 1, further comprising: 
a second processor that is configured to notify (In fig. 2 and paragraph [0041], Yamanaka discloses a notification controller 152, separate from the first autonomous parking controller 142 and second autonomous parking controller 144, which can send notifications to the user).
Yamanaka does not explicitly disclose a second processor that is configured to notify a driver of the vehicle when in the manually driven state, or to notify a remote driver of the vehicle when in the remotely operated driven state, that the vehicle has arrived at the preliminary destination or in the preliminary destination area when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information acquired by the first processor.
However, Tan teaches a second processor that is configured to notify a driver of the vehicle when in the manually driven state, or to notify a remote driver of the vehicle when in the remotely 
Tan is considered to be analogous to the claimed invention, as they both pertain to notifying a user of the status of an autonomous vehicle’s operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying a user of the arrival of the vehicle as taught by Tan with the vehicle control system of Yamanaka. Doing so would be advantageous because the user must wait for the vehicle to arrive, where receiving a notification of the vehicle’s arrival improves the level of convenience for the user by, for example, allowing the user to wait at a location different than the preliminary destination and to make their way to the vehicle after it has arrived.

Regarding claim 8, Yamanaka discloses the vehicle controller device of claim 7, but does not explicitly disclose wherein: 
when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information, a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state is notified of the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area.
However, Tan teaches wherein: 

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying a user of the arrival of the vehicle as taught by Tan with the vehicle controller device of Yamanaka. Doing so would be advantageous because the user must wait for the vehicle to arrive, where receiving a notification of the vehicle’s arrival improves the level of convenience for the user by, for example, allowing the user to wait at a location different than the preliminary destination and to make their way to the vehicle after it has arrived.

Regarding claim 14, Yamanaka discloses the vehicle control method of claim 13, but does not explicitly disclose wherein: 
when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information, a driver of the vehicle when in the manually driven state or a remote driver of the vehicle when in the remotely operated driven state is notified of the fact that the vehicle has arrived at the preliminary destination or in the preliminary destination area.
However, Tan teaches wherein: 

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying a user of the arrival of the vehicle as taught by Tan with the vehicle control method of Yamanaka. Doing so would be advantageous because the user must wait for the vehicle to arrive, where receiving a notification of the vehicle’s arrival improves the level of convenience for the user by, for example, allowing the user to wait at a location different than the preliminary destination and to make their way to the vehicle after it has arrived.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Ward (US 11,040,828 B1).

Regarding claim 3, Yamanaka discloses the vehicle control system of claim 1, but does not explicitly disclose wherein: 
the vehicle is a vehicle configured to deliver a parcel; and 
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel.
However, Ward teaches wherein: 

the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel (In column 3, lines 41-47, Ward teaches a road tractor 140 that may be configured for operation by one or more humans; the examiner understands that the delivery vehicle as disclosed by Ward is capable of being driven manually by a recipient of the parcel to a delivery site of the parcel).
Ward is considered analogous to the claimed invention, as they both pertain to delivery vehicles that are capable of manual and autonomous operation. It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a delivery vehicle as taught by Ward in the vehicle control system of Yamanaka, as doing so would allow the vehicle control system to transport more than just the user and what the user would be able to carry unaided, increasing the efficiency of the system.

Regarding claim 4, Yamanaka discloses the vehicle control system of claim 1, but does not explicitly disclose wherein: 
the vehicle is a vehicle configured to deliver a parcel; 
the preliminary destination area is a locality including a delivery site of the parcel; and 
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel to the delivery site of the parcel within the preliminary destination area.

the vehicle is a vehicle configured to deliver a parcel (In column 3, lines 41-47, Ward teaches a road tractor 140 that “may be configured for operation by one or more humans, or for autonomous operation, e.g., by programming the road tractor 140 to engage with the trailer 145 and/or one or more of the modular transfer units 110, or to transport the modular transfer units 110 to one or more selected locations”; see also column 2, lines 43-46, where Ward teaches that the modular units are intended to transport items for delivery);
the preliminary destination area is a locality including a delivery site of the parcel (In column 2, lines 34-39, Ward teaches that “the modular transfer units of the present disclosure may be used to efficiently and effectively transfer items in large numbers from one or more sources, such as a fulfillment center, to one or more destinations, such as areas or regions where the items are desired singly or in bulk, by way of one or more delivery vehicles” where the examiner understands an area or region where the items are desired singly or in bulk to be a preliminary destination area; see also column 15, lines 27-31 where Ward teaches that the destination may be “a street address or other identifier designated by a customer or other entity that placed the order, or a location of a fulfillment center or other facility where the items are to be received and stored” which the examiner understands to be an ultimate destination within the preliminary destination area); and 
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel to the delivery site of the parcel within the preliminary destination area (In column 3, lines 41-47, Ward teaches a road tractor 140 that may be configured for operation by one or more humans; the examiner understands that the delivery vehicle as disclosed by Ward is capable of being driven manually by a recipient of the parcel to a delivery site of the parcel within the destination area).
It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a delivery vehicle as taught by Ward in the vehicle control system of 

Regarding claim 9, Yamanaka discloses the vehicle controller device of claim 7, but does not explicitly disclose wherein:
the vehicle is a vehicle configured to deliver a parcel; and
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel.
However, Ward teaches wherein: 
the vehicle is a vehicle configured to deliver a parcel (In column 3, lines 41-47, Ward teaches a road tractor 140 that “may be configured for operation by one or more humans, or for autonomous operation, e.g., by programming the road tractor 140 to engage with the trailer 145 and/or one or more of the modular transfer units 110, or to transport the modular transfer units 110 to one or more selected locations”; see also column 2, lines 43-46, where Ward teaches that the modular units are intended to transport items for delivery); and 
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel from the preliminary destination to a delivery site of the parcel (In column 3, lines 41-47, Ward teaches a road tractor 140 that may be configured for operation by one or more humans; the examiner understands that the delivery vehicle as disclosed by Ward is capable of being driven manually by a recipient of the parcel to a delivery site of the parcel).
It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a delivery vehicle as taught by Ward in the vehicle controller device of Yamanaka, as doing so would allow the vehicle control system to transport more than just the user and what the user would be able to carry unaided, increasing the efficiency of the system.

Regarding claim 10, Yamanaka discloses the vehicle controller device of claim 7, but does not explicitly disclose wherein:
the vehicle is a vehicle configured to deliver a parcel;
the preliminary destination area is a locality including a delivery site of the parcel; and
the vehicle is capable of being manually driven or driven by remote operation by a recipient of the parcel to the delivery site of the parcel within the preliminary destination area.
However, Ward teaches wherein: 
the vehicle is a vehicle configured to deliver a parcel (In column 3, lines 41-47, Ward teaches a road tractor 140 that “may be configured for operation by one or more humans, or for autonomous operation, e.g., by programming the road tractor 140 to engage with the trailer 145 and/or one or more of the modular transfer units 110, or to transport the modular transfer units 110 to one or more selected locations”; see also column 2, lines 43-46, where Ward teaches that the modular units are intended to transport items for delivery);
the preliminary destination area is a locality including a delivery site of the parcel (In column 2, lines 34-39, Ward teaches that “the modular transfer units of the present disclosure may be used to efficiently and effectively transfer items in large numbers from one or more sources, such as a fulfillment center, to one or more destinations, such as areas or regions where the items are desired singly or in bulk, by way of one or more delivery vehicles” where the examiner understands an area or region where the items are desired singly or in bulk to be a preliminary destination area; see also column 15, lines 27-31 where Ward teaches that the destination may be “a street address or other identifier designated by a customer or other entity that placed the order, or a location of a fulfillment center or other facility where the items are to be received and stored” which the examiner understands to be an ultimate destination within the preliminary destination area); and 

It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a delivery vehicle as taught by Ward in the vehicle controller device of Yamanaka, as doing so would allow the vehicle control system to transport more than just the user and what the user would be able to carry unaided, increasing the efficiency of the system.

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Goto (US 2018/0099676 A1).

Regarding claim 6, Yamanaka discloses the vehicle control system of claim 1, but does not explicitly disclose wherein the first processor is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state.
However, Goto teaches wherein the first processor is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state (In paragraph [0083], Goto teaches where the CPU 41 obtains the current position of the vehicle in step S11 of fig. 9; in fig. 8 and paragraphs [0075]-[0076], Goto teaches that the CPU only performs step S11 after reaching step S2, where the CPU only proceeds to step S2 when it is determined that autonomous driving assistance is being executed in step S1, where the examiner understands that the current position of the vehicle will not be obtained when the vehicle is in manual operation; see also 
Goto is considered to be analogous to the claimed invention, as they both pertain to the acquisition of position information of a vehicle capable of autonomous and manual operation. It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement only acquiring the position information when in autonomous operation as Goto teaches with the vehicle control system of Yamanaka, as the position information is not needed to operate the vehicle, for example, in manual operation. This is advantageous, as it allows the processor of the vehicle control system which performs autonomous control to not acquire position information and operate superfluously while the vehicle is in a manually driven state.

Regarding claim 12, Yamanaka discloses the vehicle controller device of claim 7, but does not explicitly disclose wherein the processor is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state.
However, Goto teaches wherein the processor is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state (In paragraph [0083], Goto teaches where the CPU 41 obtains the current position of the vehicle in step S11 of fig. 9; in fig. 8 and paragraphs [0075]-[0076], Goto teaches that the CPU only performs step S11 after reaching step S2, where the CPU only proceeds to step S2 when it is determined that autonomous driving assistance is being executed in step S1, where the examiner understands that the current position of the vehicle will not be obtained when the vehicle is in manual operation; see also paragraph [0041], where Goto teaches the vehicle is capable of manual operation, and paragraph [0074], where Goto teaches that autonomous driving assistance is executed upon the user’s selection).


Regarding claim 16, Yamanaka discloses the vehicle control method of claim 13, but does not explicitly disclose wherein the vehicle is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state.
However, Goto teaches wherein the vehicle is configured to stop acquisition of the position information when the vehicle is in the manually driven state or the remotely operated driven state.
(In paragraph [0083], Goto teaches where the CPU 41 obtains the current position of the vehicle in step S11 of fig. 9; in fig. 8 and paragraphs [0075]-[0076], Goto teaches that the CPU only performs step S11 after reaching step S2, where the CPU only proceeds to step S2 when it is determined that autonomous driving assistance is being executed in step S1, where the examiner understands that the current position of the vehicle will not be obtained when the vehicle is in manual operation; see also paragraph [0041], where Goto teaches the vehicle is capable of manual operation, and paragraph [0074], where Goto teaches that autonomous driving assistance is executed upon the user’s selection).
It would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement only acquiring the position information when in autonomous operation as Goto teaches with the vehicle control method of Yamanaka, as the position information is not needed to operate the vehicle, for example, in manual operation. This is advantageous, as it allows the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto (US 2020/0150646) teaches a vehicle which can be remotely activated to autonomously drive to the user’s location, including a disclosure of a handover transition to manual mode.
Cooper (US 2018/0356823 A1) teaches autonomous delivery utilizing a destination area surrounding a destination location.
Sweeney (US 2018/0335783 A1) teaches an autonomous vehicle which self-delivers itself to a user, who then manually drives the vehicle to an intended destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665